DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 25 July 2022 has been entered and considered. Claims 1, 3, 4, 8, 9, 11, 12, and 16 have been amended. Claims 1-16, all the claims pending in the application, remain rejected. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final. 

Response to Amendment
Claim Rejections - 35 USC § 112
In view of the amendments to claims 1, 4, 8, 9, 12, and 16, the previous rejections under 35 USC 112 are withdrawn.

Prior Art Rejections
 On page 7 of the Amendment, Applicants assert that Hu does not teach or suggest “generating a training data set of point clouds, the training data set comprising pairs of closed surface point clouds and non-closed surfaces point clouds”, as recited in the independent claims. In support of this assertion, Applicants contend that Hu discloses rendering depth maps for the point cloud pairs and using the rendered image pairs (depth maps) to train the network. Applicants’ thus conclude that Hu’s rendered image pairs (depth maps) correspond to the training data, rather than the point cloud pairs. The Examiner respectfully disagrees. 
Nothing in the claim language requires using the training data set comprising the point cloud pairs to directly train the neural network, as Applicants’ arguments imply. Instead, the claim recites that the pairs of point clouds are converted into 2D images (“for each of the closed surface point clouds and the non-closed surface point clouds, generating a two-dimensional (2D) image”) and the 2D images (rather than the pairs of point clouds themselves) are used to train the neural network (“training the neural network…using the 2D images”). 
As acknowledged by the Applicants, this is precisely what Hu discloses. Specifically, Hu discloses “rendering 8 depth maps” for an incomplete point cloud and rendering “8 depth maps from the ground truth point cloud and then [using] these image pairs to train [the] network”. Each of Hu’s ground truth point cloud/ incomplete point cloud pairs corresponds to the claimed “pairs of closed surfaces point clouds and non-closed surfaces point clouds” (Section 3.1. The depth maps rendered from Hu’s point clouds correspond to the claimed generated “2D images” which are used to train the neural network. 
In summary, the disclosure by Hu cited by the Applicants is entirely consistent with the claimed invention. Therefore, nothing in the claim language precludes the interpretation that Hu’s point cloud pairs correspond to the claimed training data set comprising point cloud pairs.  Just like Hu, the claimed invention does not train the neural network directly using the pairs of point clouds themselves; rather the claimed invention generates image pairs from the point cloud pairs, and the image pairs are used the train the neural network. Since Hu discloses the same, the prior art rejections are maintained.

Claim Objections
Claims 8 and 16 are objected to because of the following informalities: Each of claims 8 and 16 recites “wherein at least one of the 2D image for the non-closed surface point clouds or the 2D images for the closed surface point clouds is a two-and-a-half-dimensional (2.5D) image” (emphasis added). The Examiner recommends amending the claimed limitation to recite “wherein at least one of the 2D image for the non-closed surface point clouds or the 2D image for the closed surface point clouds is a two-and-a-half-dimensional (2.5D) image” for grammatical consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 9, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Render4Completion: Synthesizing Multi-view Depth Maps for 3D Shape Completion” by Hu et al. (hereinafter “Hu”).
As to independent claim 1, Hu discloses method for training a neural network (Abstract and Section 3 discloses that Hu is directed to training and using a convolutional neural network), the method comprising: generating a training data set of point clouds, the training data set comprising pairs of closed surfaces point clouds and non-closed surfaces point clouds (Sections 3.1 and 4.1 disclose that the training dataset includes partial point clouds and corresponding complete ground truth point clouds); for each of the closed surface point clouds and the non-closed surface point clouds, generating a two-dimensional (2D) image by rendering a three-dimensional scene, wherein the 2D image for the non-closed surfaces point clouds include a gap in a surface, and wherein the 2D image for the closed surfaces point clouds are free of gaps (Sections 3.1 and 4.1 disclose rendering 2D incomplete depth maps for each partial point cloud and corresponding 2D complete ground truth depth maps for each corresponding complete ground truth point cloud; Figs. 1 and 3-6 show that the incomplete depth maps include gaps, while the complete ground truth depth maps are free of gaps); training the neural network, to generate a trained neural network, using the 2D images for the non-closed surface point clouds and the 2D images for the closed surface point clouds, the trained neural network being trained to fill in the gap in the surface of the 2D image for the non-closed surface point clouds (Sections 3 and 4 disclose that convolutional neural network is trained to map each incomplete depth map to a corresponding ground truth complete depth map; Figs. 1 and 3-6 show that the completion task involves filling the gaps in each incomplete depth map corresponding to the partial point cloud); filling, using the trained neural network, gaps between scan points of the 2D image for the non-closed surface point clouds (Sections 3 and 4 and Figs. 1 and 3-6 disclose that the convolutional neural network fills the gaps in the points in each incomplete depth map); and de-noising, using the trained neural network, scan point cloud data to generate a closed surface image of the scan point cloud data (Section 3 and Fig. 1 disclose that the trained model inputs an incomplete point cloud (scan point cloud data) and generates a completed point cloud in which the gaps are filled to form a closed surface; that is, the completed point cloud is denoised by virtue of the surface completion performed by the model).

As to claim 6, Hu further discloses that the neural network is a convolutional neural network (Section 3.3 discloses that the neural network includes convolutional layers).

As to claim 8, Hu further discloses that at least one of the 2D image for the non-closed surface point clouds or the 2D images for the closed surface point clouds is a two-and-a-half- dimensional (2.5D) image (Section 4.1 discloses that the depth map is a 2.5D depth map). 

Independent claim 9 recites a system for training a neural network, the system comprising: a processor; and a memory, the memory including instructions that, upon execution by the processor, cause the processor to be operable (the algorithm disclosed by Hu is necessarily executed by a computer having processor-executable software stored in memory; See Abstract which references “memory limitations” of conventional methods) to perform the method recited in independent claim 1. Accordingly, claim 9 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 

Claims 14 and 16 recite features nearly identical to those recited in claims 6 and 8, respectively. Accordingly, claims 14 and 16 are rejected for reasons analogous to those discussed above in conjunction with claims 6 and 8, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of U.S. Patent Application Publication No. 2018/0190017 to Mendez et al. (cited in the IDS filed 1/25/21; hereinafter “Mendez”).
As to claim 2, Hu does not expressly disclose performing, using a scanner, a scan of an environment. 
Mendez, like Hu, is directed to fixing/filling holes in point clouds using deep learning (Abstract and [0050-0051]). Mendez discloses that it was well known in the art before the effective filing date of the claimed invention to generate point clouds (such as the ones that Hu denoises) by scanning an environment with a scanning device ([0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu to generate the incomplete point clouds by scanning an environment with a scanning device, as taught by Mendez, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to perform hole filling in a point cloud of an environment ([0050] of Mendez). 

As to claim 3, the proposed combination of Hu and Mendez further teaches generating the scan point cloud data from the scan, the scan point cloud data comprising the scan points and the gaps between the scan points ([0047-0050] of Mendez discloses generating a point cloud from a scanned environment and filling any holes/ missing points in the point cloud). 

As to claim 4, the proposed combination of Hu and Mendez further teaches that the gaps are areas between foreground pixels in the scan point cloud data ([0050-0051] of Mendez discloses that the holes are missing points of foreground objects in the point cloud).

As to claim 5, Hu and Mendez further teaches that filling the gaps between the scan points comprises overwriting background pixels of the scan point cloud data ([0050-0051] of Mendez discloses that the hole filling includes replacing points in the missing portions of the foreground objects of the point cloud). 

As to claim 7, Hu does not expressly disclose that the de-noising is performed in near real- time. However, Mendez discloses performing hole filling in point clouds in real-time ([0050-0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu to perform the hole filling in real-time, as taught by Mendez, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accommodate an augmented/virtual reality environment (Abstract and [0052] of Mendez).
 
Claims 10-13 and 15 recite features nearly identical to those recited in claims 2-5 and 7, respectively. Accordingly, claims 10-13 and 15 are rejected for reasons analogous to those discussed above in conjunction with claims 2-5 and 7, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663